131 F.3d 150
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Steven J. WALKER, Plaintiff-Appellant,v.SANTA CRUZ COUNTY ATTORNEY'S OFFICE;  Martha CHASE;  TonyEstrada;  John Doe, Deputy Sheriff;  Jane Doe,Deputy Sheriff, Defendants-Appellees.
No. 97-15322.
United States Court of Appeals, Ninth Circuit.
Submitted November 17, 1997.**Filed Nov. 20, 1997.

Appeal from the United States District Court for the District of Arizona, D.C. No. CV-96-00586-JMR;  John M. Roll, District Judge, Presiding.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Steven J. Walker appeals pro se the district court's decision to abstain from exercising jurisdiction pursuant to Younger v. Harris, 401 U.S. 37 (1971).  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's decision to abstain under Younger, see Lebbos v. Judges of the Superior Court, 883 F.2d 810, 813 (9th Cir.1989), and affirm.


3
Walker's complaint alleges that he has initiated state court proceedings to recover his confiscated truck from defendants and that these proceedings have not been resolved.  In light of these allegations, we conclude that the district court did not err by abstaining from exercising jurisdiction.  See id. at 814.   We also conclude that the district court did not err by denying Walker an opportunity to amend his complaint to allege bad faith prosecution or harassment by defendants because such amendment would have been futile in light of the fact that Walker had initiated the state court proceedings.  See World Famous Drinking Emporium, Inc. v. City of Tempe, 820 F.2d 1079, 1082 (9th Cir.1987) (implying that the bad faith exemption to abstention applies only to conduct of state prosecutors);  Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir.1987) (stating that leave to amend doctrine does not apply where amendment would be futile).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3